Citation Nr: 0906905	
Decision Date: 02/25/09    Archive Date: 03/05/09	

DOCKET NO.  04-37 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for tinnitus and, if so, whether the claim may be 
allowed.   

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for hearing loss and, if so, whether the claim may 
be allowed. 

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for a chronic spine disorder and, if so, whether 
the claim may be allowed. 

4.  Entitlement to service connection for skin cancers, to 
include as due to radiation exposure and/or herbicide 
exposure. 

5.  Entitlement to service connection for myofascial pain 
disorder. 

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).   

7.  Entitlement to a total disability rating based on 
individual unemployability due to the severity of service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
VARO in Montgomery, Alabama, that denied entitlement to the 
benefits sought.  

The issues of entitlement to service connection for skin 
cancers, a chronic spine disorder, myofascial pain syndrome, 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  As the determination 
of entitlement to these disorders may have a bearing on the 
Veteran's claim seeking entitlement to TDIU, the issues are 
inextricably intertwined.  Consequently, consideration of the 
claim for TDIU must be deferred pending final decision on 
those issues.  
FINDINGS OF FACT

1.  An unappealed RO rating decision dated July 1985 denied 
service connection for tinnitus on the basis that a chronic 
pathology was not demonstrated.

2.  Evidence received since the July 1985 rating decision 
denying service connection for tinnitus is new and material 
as it includes competent medical evidence of a current 
disability.

3.  The Veteran's currently diagnosed tinnitus first 
manifested in service.

4.  An unappealed RO rating decision in January 1979 denied 
service connection on the basis of no current disability.

5.  Evidence received since the January 1979 rating decision 
denying service connection for hearing loss is new and 
material as it includes competent medical evidence of a 
current disability.

6.  The Veteran's currently diagnosed bilateral hearing loss 
did not have its onset in service nor is it shown to be 
related to his active service.

7.  A final Board decision in March 1987 denied a claim of 
service connection for a back disorder on the basis that such 
a disability was not incurred in or aggravated during 
service.

8.  Evidence received since the 1987 Board decision is new 
and material as it includes medical opinion relating a 
current back disorder to service.


CONCLUSIONS OF LAW

1.  The July 1985 rating decision which denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence added to the record since the July 1985 rating 
decision is new and material and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The January 1979 RO rating decision which denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

5.  Evidence added to the record since the January 1979 
rating decision is new and material and the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

6.  The Veteran's hearing loss was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.103, 3.303, 3.307, 3.309 
(2008).

7.  The March 1987 Board decision denying service connection 
for a chronic back disorder is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008).

8.  Evidence added to the record since the March 1987 Board 
decision is new and material and the claim for service 
connection for a chronic spine disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, significantly changed the law prior to the 
pendency of this claim.  VA has issued regulations to 
implement the statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA provisions 
include an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and they redefine the obligations of VA with 
respect to the duty to assist the Veteran with a claim.

Given the decision to reopen the claims, the Veteran will not 
be prejudiced by the Board's decision either if the notice 
and duty to assist provisions contained in the law have not 
been completely satisfied.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006) (adequate notice of the VCAA with 
respect to new and material evidence claims should describe 
what evidence is necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial action).  

With regard to the claim for tinnitus, the claim is granted 
in full.  As such, a discussion of VCAA compliance is not 
needed.

With regard to the claim for hearing loss, the Veteran was 
informed in various letters dating from March 2003 as to what 
VA would do to help him establish entitlement to service 
connection.  He was also told what information or evidence 
was needed from him.  In October 2003 he was told of 
different types of evidence that would help the VA make its 
decision.  In March 2004 he was provided a list of disorders 
for which he was claiming service connection in February 
2003.  It was noted that in February 2004 he submitted 
another claim with different conditions, and these included 
hearing loss.  He was told that service connection for 
hearing loss had previously been denied and new and material 
evidence was needed to reopen the claims.  He was again 
provided with various types of evidence that would help VA 
make its decision.  This included employment physical 
examinations, pharmacy prescription records, insurance 
examination reports, statements from individual who knew him 
while he was in service, the dates of medical treatment 
during service, and so forth.  He was told what constituted 
new evidence and what constituted material evidence.  

In a March 2006 letter, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 474 (2006), the Veteran was informed 
of disability rating and effective date criteria.  He and his 
representative have had ample opportunity to 
respond/supplement the record and the Veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred earlier in the process.  The Board thus finds that 
the Veteran was effectively informed to submit all relevant 
evidence in his possession, and received notice of the 
evidence needed to substantiate his claim, the ways by which 
he would obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the duty to assist, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim.  38 U.S.C.A. § 5103A.  The RO secured 
and associated with the claims file all evidence submitted 
and identified as being pertinent to his claim with regard to 
hearing loss, including service treatment records (STRs) and 
post service treatment records.  The Veteran does not now 
claim that there is outstanding evidence for the RO to secure 
in support of the appeal with regard to this claim.  The RO 
also conducted medical inquiry in an effort to substantiate 
the Veteran's claim by affording him a VA examination, 
particularly one in 2004 at which time the examiner 
specifically addressed the etiology of the Veteran's hearing 
loss.  The Veteran has not asserted that the report of this 
examination is inadequate to decide his claim.  

Under the facts of this case, the record has been fully 
developed, and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to the appeals.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail every piece 
of evidence in the record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize relevant evidence 
where appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  A claim 
with which there is a final decision, however, may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a) which defines "new 
and material evidence," was revised, effective for all 
claims to be reopened filed on or after August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
February 2003), and the new definition applies.  

"New" evidence means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be established for disability 
resulting in disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who served ninety (90) days or 
more of active service during a period of war or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and/or sensorineural hearing loss, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year from the date of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran alleges that he is entitled to service connection 
for hearing loss, tinnitus, and a chronic spine disorder.  
The Board notes that an unappealed RO rating decision in 
January 1979 denied service connection on the basis of no 
current disability.  An unappealed RO rating decision dated 
July 1985 denied service connection for tinnitus on the basis 
that a chronic pathology was not demonstrated.  A final Board 
decision in March 1987 denied a claim of service connection 
for a back disorder on the basis that such a disability was 
not incurred in or aggravated during service.

With regard to a back disorder, the evidence before the Board 
included the STRs, and both private and VA medical records in 
the years following service discharge.  It was indicated that 
the evidence showed the Veteran had a back disorder which 
predated his entry onto active service.  However, the STRs 
showed no complaints of a treatment for a back disorder 
during the Veteran's active service.  At the time of 
separation examination the spine and musculoskeletal system 
were described as normal.  Additionally, it was determined 
there was no clinical data on file demonstrating treatment 
for a back disorder in the immediate post service period.  It 
was noted that the Veteran had sustained work-related 
injuries in the mid to late 1970's with regard to the back, 
but there was no suggestion that these intercurrent injuries 
and the back disorder developed subsequent thereto were in 
any way related to service.  It was noted that the Veteran 
had arthritis of the cervical spine, but this was not shown 
to be demonstrated in service or within one year following 
separation from service.  Additionally, it was determined 
there was no objective evidence on file establishing any 
etiological relationship between the removal of a cyst on two 
separate occasions during service and the development of any 
chronic back pathology.  

Since filing the claim to reopen service connection was 
received in February 2003, additional VA and private medical 
records have been added to the record.  The Board finds that 
the evidence received since the decisions by the RO and of 
the Board in the late 1980's is new and material because it 
was not previously before agency decision makers and cures 
previous evidentiary defects reflecting current diagnoses of 
hearing loss and tinnitus, and including medical opinion that 
the Veteran manifests a back disorder related to service.  As 
such, the claims with regard to hearing loss, tinnitus, and a 
back disorder are reopened.

After reopening the claim, the Board finds that further 
evidentiary development with regard to the spine disorder is 
warranted.  However, with regard to hearing loss and 
tinnitus, the Board may proceed to a final determination at 
this time.  With regard to tinnitus and hearing loss, the 
pertinent evidence of record includes the report of a 
November 2004 audiologic examination accorded the Veteran by 
VA.  At that time the claims file was reviewed by the 
examiner.  Reference was made to a number of hearing 
evaluations in the claims file.  It was noted most of the 
hearing evaluations were found to be within normal limits.  
Specific reference was made to an examination in December 
1978 with the results suggesting normal hearing acuity 
bilaterally.  

At the present time the Veteran complained of decreased 
hearing since 1967.  He reported a history of earaches, 
tinnitus, vertigo, and noise exposure.  He reported no 
previous medical treatment or surgery involving the ears.  He 
stated that while in service he was a jet aircraft mechanic 
and worked on electronics with the use of ear protection.  He 
indicated that as a civilian, he worked as an electrician for 
about 10 years with the Railroad but was not exposed to loud 
noise.  

With regard to tinnitus, the Veteran attributed to his 
exposure to jet aircraft noise while in service.  The 
examiner stated that a review of the claims file could not 
find any documentation of tinnitus.  However, the examiner 
determined that "based upon the reported history and two 
days' evaluation it is [t]his examiner's opinion that the 
tinnitus is at least likely as not related to the hearing 
loss."  

With regard to the hearing loss, the examiner stated that 
following review of the claims file, particularly the reports 
of normal hearing acuity at the time of induction and 
separation examination and at the time of VA examination in 
December 1978, it was his opinion "the hearing loss 
displayed today is not likely related to military noise 
exposure."  He added "the Veteran supplied a copy of a form 
from a lieutenant colonel in the Air Force indicating that he 
had hearing loss on August 6, 1969, at 1230 hours.  However, 
as stated above, the documentation in the C-file does not 
show a permanent hearing loss."  

The grant of service connection requires competent evidence 
establishing a current diagnosis and a connection of that 
diagnosis to the Veteran's service.  While the record 
demonstrates a current diagnosis of hearing loss, it does not 
contain reliable evidence which relates the disability to any 
injury or disease in service.  The Board finds that the 
negative record at service discharge and for years following 
service is more probative than the Veteran's more recent 
statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The evidence points to a post service onset of 
the Veteran's claimed hearing loss disability and his claimed 
tinnitus.  The Board finds the medical evidence of record is 
far more probative than the Veteran's unsupported assertions.  
The competent evidence establishes that the post service 
diagnosis of hearing loss is not related to service.  The 
Veteran was accorded an audiologic examination by VA in 
November 2004.  The claims file was reviewed by the examiner 
who specifically referred to the induction and separation 
examination showing normal hearing and the post service 
examination in December 1978, a number of years following 
service discharge, continuing to indicate normal hearing 
acuity bilaterally.  The examiner opined as a result that the 
Veteran's current hearing loss was not likely related to any 
noise exposure in service.  There is no medical opinion of 
evidence to the contrary.  The Veteran's personal beliefs as 
to medical etiology hold no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

However, with respect to the tinnitus, the Board finds that 
the Veteran's lay description of symptomatology is sufficient 
to establish his entitlement to service connection.  The 
Veteran was discharged from active service in November 1970.  
That same month, the Veteran reported an occasion of ear 
ringing in June 1969 requiring him to be taken off the flight 
line, and current symptoms of occasional ear ringing.  The 
Board finds that such evidence, contemporaneous in time to 
his separation from service, is highly reliable.  With 
consideration of the evidentiary value that may be assigned 
to the Veteran's lay descriptions under Jandreau, Layno and 
Barr, and the current tinnitus diagnosis provided, the Board 
resolves reasonable doubt in favor of the Veteran and grants 
this claim.  38 U.S.C.A. § 5107(b).


ORDER


Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.


REMAND

With regard to the claim for service connection for a chronic 
spine disorder, the Board notes that the denial action by the 
Board in March 1987 was for a chronic back disorder.  
However, the Veteran has submitted statements from various 
health care personnel.  These include a January 2002 
statement from Robert Lansden, M.D., who stated the Veteran 
had been a patient of his from March 2001 with "cervical and 
lumbar spine disorders."  It was the physician's opinion the 
Veteran had had long-term low back pain dating from the late 
1960's during service and again during his employment at a 
Railroad leading to disability in 1983.

The Veteran also submitted a November 2002 statement from a 
chiropractor who stated that the Veteran had been a patient 
of his for nearly 17 years for chronic myofascial pain 
syndrome "to his thoracic spine region that are directly 
related to failed back surgery.  This problem began while in 
the military and has a past history of two surgeries that 
were performed during his period of time in service by 
military personnel between 1967-1971."  The Board notes that 
it does not appear the chiropractor had access to the 
Veteran's contemporaneous records because the procedures done 
in service were all for removal of a cyst in January 1968 and 
again in March 1979.  There was no indication that removal of 
a cyst was shown to have resulted in any surgery to the 
deeper tissues or to the muscles around the spine or to be 
responsible for any chronic back pathology.  

Other historical evidence revealed that, in December 1983, 
the Veteran received treatment for an injury he sustained 
while lifting a 40-pound weight on his job.  However, other 
physicians have weighed in with comments, including Wylie K. 
Livingston, Jr., M.D., who stated in January 2003 the Veteran 
had been a patient of his for about 18 years.  He reported 
that in June 1983, a time many years following service, the 
Veteran was considered disabled by the Railroad Retirement 
Board for back-related problems.  The physician stated 
"these problems initially began while in the military and he 
has had a history of two midback operations.  He has 
permanent myofascial pain with degenerative disease of the 
spine."  Multiple medical problems included degenerative 
joint disease and neck and low back pain.  

The Board is concerned that the various physicians who have 
all expressed opinions with regard to the etiology of 
cervical, thoracic, and/or lumbar spine problems did not have 
access to the claims file.  This is important as these 
medical examiners base their opinions on factual histories 
which do to appear to be accurate, particularly given the 
documented history of severe low back pain first demonstrated 
after a work-related accident after service.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an 
inaccurate factual premise has questionable probative value).

Nonetheless, the Veteran has complained of back problems 
during service, health care professionals have related 
current spinal problems to service, and the Board 
acknowledges there is a current diagnosis of a condition that 
may be service-connected (spinal disability).  Also, the 
Board notes that the statements from the Veteran that he has 
spinal problems related to service essentially satisfy the 
"low threshold" standards set forth in McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, a VA 
examination for medical opinion is reasonably in order.  

The same may be said for the Veteran's claim with regard to 
service connection for skin cancers.  The Veteran has been 
treated for carcinoma in-situ, squamous cell carcinoma and 
basal cell carcinoma, and alleges that such disorders are 
causally related to exposure to herbicides and/or ionizing 
radiation in service.  

The Board notes that skin cancer is considered a radiogenic 
disease under 38 C.F.R. § 3.311(b)(2)(vii), which entitles 
the Veteran to special evidentiary procedures meant to assist 
him in developing his claim.  The Veteran claims 
"radiation" exposure as a result of working on aircraft 
electronics.  Quite simply, this is an occupational or 
"other" exposure claim requiring adjudication under 
38 C.F.R. § 3.311(a)(2)(iii).  

The Board must note that the provisions of 38 C.F.R. § 3.311 
refer to "ionizing" radiation, and the Court has taken 
judicial notice that radar equipment emits microwave-type 
non-ionizing radiation which is not subject to review under 
the ionizing radiation statute and regulations.  Rucker v. 
Brown, 10 Vet. App. 67, 69-72 (1997) citing The Microwave 
Problem, Scientific American, September 1986; Effects upon 
Health of Occupational Exposure to Microwave Radiation 
(RADAR), American Journal of Epidemiology, Vol. 112, 1980; 
and Biological Effects of Radiofrequency Radiation, United 
States Environmental Protection Agency, September 1984.

Nonetheless, the provisions of 38 C.F.R. § 3.311(a)(2)(iii) 
require VA to request any available records concerning the 
Veteran's radiation exposure, to include a request for a 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), if maintained on the Veteran's behalf.  The RO 
requested the National Personnel Records Center (NPRC) to 
produce all radiation risk related information through a Code 
014 request through the Personnel Information Exchange System 
(PIES), rather than occupational risk information including a 
DD Form 1141 under PIES Code 015.  See M21-1MR, Part 
III.iii.2.D.23.c.  Thus, this issue must be remanded for 
further development.

The Board next notes that the Veteran has provided medical 
opinion relating his cancers to potential herbicide exposure.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
The Veteran claims to have set foot in Vietnam during the 
Vietnam Era while on temporary duty (TDY), and to have been 
exposed to herbicides in Korea.

In a statement dated February 7, 2003, the Veteran indicated 
that he was temporarily assigned to Bien Hoa Air Base in 
South Vietnam for 30 days from November 1, 1968, to 
December 1, 1968.  There has been no attempt to verify 
whether anyone in the Veteran's unit was temporarily detailed 
to serve in Vietnam during that one-month time frame.  

The Veteran has produced TDY orders for service at Kimpo Air 
Base (AB) Korea in August 1969, and at Suwon AB (via Osan AB) 
between July 1969 to December 1969, and he alleges prior 
service in Korea between January 28, 1969, to June 30, 1969.  
The RO must also attempt to verify through the U.S. Army and 
Joint Services Records Research Center (JSRRC) whether the 
Veteran's presence at Kimpo and Suwon AB's involved exposure 
to herbicides.  M21-1MR, Part IV.ii.2.C.10.l.

The evidence also includes a January 2003 statement from a 
board certified dermatologist who indicated he had been 
treating the Veteran since August 2001.  The individual 
stated the Veteran had several actinic keratoses and 
superficial skin cancers.  He stated these were "due to 
long-term sun exposure; however, this case is unusual due to 
the numbers and locations of his lesions, making one think of 
chemical etiology (e.g., arsenic exposure) as other possible 
causes."

A statement from another dermatologist, R. Rex Payne, M.D., 
refers to examinations between September 1984 and July 2001 
for "numerous skin conditions."  Reference was made to 
various fungal infections of the skin and actinic keratoses 
and multiple non-melanoma cancers.  He stated the Veteran's 
case was "very unusual" due to the number and locations of 
the lesions.  It was the individual's opinion the Veteran 
"would have to have had chemical exposures, either systemic 
or tropical, and these certainly could have originated from 
his military service."  The Board believes that further 
development with regard to this matter is also in order.  

With regard to the claim for service connection for PTSD, the 
psychiatric diagnoses of record include PTSD.  However, at 
the time of an August 2005 VA outpatient visit, it was noted 
the Veteran had not been involved in combat and reportedly 
did not experience any war-related traumatic experiences 
while in Vietnam for just three weeks.  The Veteran did 
describe stressors such as seeing wounded soldiers while 
serving in the Philippines and seeing wounded soldiers on 
planes and flying on a plane from Korea to Washington with 
many caskets of dead Marines.  The examiner stated that 
review of the Veteran's military history, psychological 
testing, his electronic chart, and a review with another 
physician "does not support a diagnosis of PTSD, but rather 
a mood disorder related to medical condition, i.e., chronic 
pain.  Depression was evident and long standing."  

As a result of the VA August 2005 diagnosis, the Board will 
infer that the claim also involves the issue of entitlement 
to service connection for an acquired psychiatric disorder, 
and will defer adjudication of this claim at this time to 
provide the Veteran an additional opportunity to provide more 
specific information regarding his stressors and adjudication 
of the remaining service connection claims.

Based on the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  Contact the Veteran and advise him to 
provide the following:
    
    a) evidence demonstrating that his 
occupational activities involving aircraft 
exposed him to ionizing radiation; and
    
    b) more specific information with regard to 
any claimed stressful experiences during his 
military service, including the names of any 
individuals with whom he was assigned, the 
approximate date(s) of the event(s) within a 
two-month time frame, the units to which he 
was assigned at the time of any stressful 
experiences, and any other information he can 
possibly provide with regard to his claimed 
stressful experiences.

2.  Request any available records concerning 
the Veteran's claimed occupational ionizing 
radiation exposure, to include a request for 
DD Form 1141 under PIES Code 015, see M21-1MR, 
Part III.iii.2.D.23.c, and then forward the 
claim to the Under Secretary for Health for 
preparation of a dose estimate.  See 38 C.F.R. 
§ 3.311(a)(2)(iii).

3.  Request from JSRRC the following 
information:

    a) whether there is any documentation 
pertaining to the activities of the 405th 
Field Maintenance Squadron at Clark Air Force 
Base, the Philippines, from November 1, to 
December 1, 1968, and whether any individuals 
received TDY orders to Bien Hoa Air Base in 
South Vietnam;
    
    b) whether anyone from the 51st Field 
Maintenance Squadron, Naha Air Base, Okinawa, 
was temporarily assigned to duty in Korea 
between February and June 1969.  Any 
information obtained should be associated with 
the claims file; and
    
    c) whether herbicides were used at Kimpo 
AB, Osan AB and/or Suwon AB in Korea between 
the time period from January 1969 to December 
1969.

4.  The Veteran should be accorded a 
comprehensive orthopedic examination for the 
purpose of determining the nature and etiology 
of any disability involving the spine, to 
include myofascial pain syndrome.  After 
examination of the Veteran and review of the 
record, the examiner is requested to provide 
an opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or higher) that any 
current spinal disorder or myofascial pain 
syndrome first manifested in service or is 
causally related to any incident of service.

5.  The Veteran should be accorded a 
comprehensive dermatologic examination for the 
purpose of determining the nature and etiology 
of all currently manifested skin disorders.  
All indicated studies should be performed.  
After examination of the Veteran and review of 
the entire record, the examiner is requested 
to identify all chronic skin disorders and 
provide an opinion, with complete rationale, 
as to whether it is as least as likely as not 
(50 percent probability or higher) that any 
currently manifested chronic skin disorder 
first manifested in service or is causally 
related to any incident of service, to the 
potential relationship regarding the Veteran's 
service in tropical areas and resultant sun 
exposure.  If the opinion cannot be provided 
without result to speculation, that should be 
so indicated.  

6.  VA should then review the claims file and 
undertake any additional actions deemed 
necessary to comply with the provisions of the 
VCAA.  If any benefits sought are not granted, 
the Veteran and his representative should be 
provided a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

The purpose of this REMAND is to ensure a complete record 
review and to assist the Veteran with the development of 
evidence with regard to his claims.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran unless otherwise 
notified.  However, he is placed on notice that pursuant to 
the provisions of 38 C.F.R. § 3.655 (2008), failure to 
cooperate by not providing more information with regard to 
any claimed stressors or by not attending any requested VA 
examinations will result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


